UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2289



BARBARA SPEARS,

                                                        Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR; ARCH
OF WEST VIRGINIA, INCORPORATED,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-845-BLA)


Submitted:   February 29, 2000             Decided:   June 23, 2000


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Spears, Petitioner Pro Se. Steven D. Breeskin, Deputy Com-
missioner, Patricia May Nece, Barry H. Joyner, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Spears seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Spears v. Director, Office of Workers’ Compensation

Programs, BRB No. 98-845-BLA (B.R.B. Sept. 16, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2